241 Ind. 663 (1961)
175 N.E.2d 25
COLEMAN, RANSOM
v.
STATE OF INDIANA.
No. 29,886.
Supreme Court of Indiana.
Filed May 26, 1961.
DeVaughn Hodges, of Indianapolis, for appellants.
Edwin K. Steers, Attorney General, Richard M. Givan, Assistant Attorney General, and Richard C. Johnson, Deputy Attorney General, for appellee.
JACKSON, J.
Appellants were charged by affidavit with the crime of burglary in the second degree; trial by jury resulted in a verdict of guilty and defendants being sentenced to a term of not less than two nor more than five years' imprisonment in the Indiana State Prison and disfranchisement for a period of five years.
Judgment was entered on the verdict and the appellants filed their motion for a new trial. Such motion *664 for new trial was denied and this appeal perfected. The assignment of errors is that the court erred in overruling appellants' motion for new trial.
Appellants' brief contains neither a recital of nor the substance of the motion for a new trial, consequently no question concerning such motion can be considered on appeal. State ex rel. Penrod v. French (1944), 222 Ind. 145, 51 N.E.2d 858; Board of Med. Regist. and Exam., etc. v. Bowman (1958), 238 Ind. 532, 150 N.E.2d 883; Snow v. State (1955), 234 Ind. 234, 125 N.E.2d 802; F.W. & H. Ind. Tr. & App. Pract., ch. 53, § 2677, Comment 7(c), p. 305.
The state of the record before us is such that in order to thoroughly consider and determine the issue at bar, it would necessitate that we not only ignore the provisions of Rule 2-17(d) but search the record to determine whether or not the trial court had committed error in denying appellants motion for a new trial.
This court, by a long line of decisions, has held that it will not search the record to reverse a judgment of the trial court.
Judgment of the trial court is affirmed.
Landis, C.J., Bobbitt, Achor and Arterburn, JJ., concur.
NOTE.  Reported in 175 N.E.2d 25.